On shewing cause why a specific execution of the contract made by Thomas Middleton, for the purchase of the brick house tract of land, late the property of Mr. Cat-tell, deceased, and sold under a decree of this court, should not be directed, and on motion of Mr. Parker, de-j * fendant53 solicitor, with consent of Mr. Moultrie for complainant, — it is ordered, that an issue he directed to ascertain whether the said Mr» Cattell died entitled in fee simple to all the lands contained within the lines of the plat of the said tract, exhibited at the sale, or what part thereof: In which issue the complainants are to be considered as plaintiffs in ejectment, and that the said plat be fled, and fee of record In this court»